Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 Applicant’s amendment and response filed 5/10/21 is acknowledged and is entered.

 The terminal disclaimer filed on 5/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,259,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Applicant’s amendment filed 5/10/21 has overcome the prior rejection of record of claims 47, 49 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has amended instant claim 70 to delete the recitation to a heterologous atom.

Applicant’s terminal disclaimer filed on 5/10/21 is sufficient to overcome the prior rejection of record of claims 37, 38, 40, 45, 47, 49 and 70 on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 and 21 of U.S. Patent No.10,259,858 as evidenced by Table 9 of ‘858.

EXAMINER’S AMENDMENT

 The objection of record of claims 47 and 49 has been withdrawn. Applicant’s representative Alan Townsley has indicated that and given permission for the claims to be renumbered upon allowance to address any dependencies to numerically-succeeding claims as indicated in Applicant’s response filed 5/10/21 on pages 6-7. The claims have been renumbered as indicated 


REASONS FOR ALLOWANCE

6.  The following is an Examiner's statement of reasons for allowance: 

a. Claims 37, 38, 40, 45, 47, 49, 54, 69 and 70 are pending and are allowable.

b. The terminal disclaimer filed 5/10/21 over U.S. Patent Serial No. 10,259,858 is acceptable.

1-2 molecule from a human native NKG2D ligand molecule is a variant of the 1-2 domains of human ULBP2 (SEQ ID NO: 16), and hence is not a natural product.

d. The claimed non-natural, modified 1-2 molecule from a human native NKG2D ligand molecule is not taught or suggested by the prior art.

e. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644